Case 3:18-cr-00462-MAS Document 76 Filed 06/03/21 Page 1 of 3 PagelD: 511

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA: Hon. Michael A. Shipp
v. : Crim. No. 18-462 (MAS)
SAMUEL KHAIMOV, : CONTINUANCE

YANA SHTINDLER, and
RUBEN SEVUMYANTS

This matter having come before the Court on the joint application of Rachael
A. Honig, Acting United States Attorney for the District of New Jersey (by Joshua L.
Haber and Jason S. Gould, Assistant U.S. Attorneys) and defendant Samuel Khaimov
(by Christopher D. Adams, Esq. and Robert J. Flanagan TI], Esq., appearing), for an
order granting a continuance of the proceedings in the above-captioned matter; and
the defendant being awate that he has the right to have this matter brought to trial
within 70 days of the date of his appearance before a judicial officer of this court
pursuant to 18 U.S.C. § 3161(c)(1); and the defendant having consented to this
continuance and having waived such right; and for good cause shown,

IT IS THE FINDING OF THIS COURT that this action should be continued
for the following reasons:

(1) This case is an unusual or complex case within the meaning of the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B) (i), in ight of: the number of defendants,

the nature of the prosecution, and the financial transactions involved, such that it is
Case 3:18-cr-00462-MAS Document 76 Filed 06/03/21 Page 2 of 3 PagelD: 512

unreasonable to expect adequate preparation for pretrial proceedings or for the trial
itself within 70 days;

(2) The discovery in the case is voluminous, consisting of, among
other things, emails, text messages, personal computer images, other electronic
correspondence, bank records, phone records, tax records, financial contracts,
financial records, and financial instruments, and additional time is necessary to ensure
that, taking into account the exercise of diligence, defense counsel have sufficient time
to review and inspect discovery and further investigate the charges in the matter;

(3) Asa result of the foregoing, pursuant to Title 18, United States
Code, Section 3161 (h)(7)(A) and (h)(7)(B) (i) and (iv), the ends of justice served by
granting the continuance outweigh the best interest of the public and the defendant in
a speedy trial. sy d
IT IS, therefore, on this_\_ day of June, 2021,

ORDERED that this action be, and hereby is, continued under the Speedy

Trial Act from the date this Order is signed through and including September 30,

2021; and it is further
Case 3:18-cr-00462-MAS Document 76 Filed 06/03/21 Page 3 of 3 PagelD: 513

ORDERED that the period from the date this Order is signed through and
including September 30, 2021 shall be excludable in computing time under the Speedy

Trial Act of 1974.

eons

ML A4 LAND
HON. MICHAEL A. SHIPP
United States District Judge

Form and entry consented to:

“) /
Lf) A
{7 ho Ler
Joshua L. Haber
Jason S. Gould

Assistant oy

Christopher D. Adams, Esq.
Robert J. Flanagan III, Esq.
Counsel for defendant

oe

     
